NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 6 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RONALD FRANKLIN BACON,                          No. 16-16909

                Plaintiff-Appellant,            D.C. No. 3:15-cv-04477-LB

 v.
                                                MEMORANDUM*
REETIKA KUMAR, M.D.; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Northern District of California
                  Laurel D. Beeler, Magistrate Judge, Presiding**

                         Submitted September 26, 2017***

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      California state prisoner Ronald Franklin Bacon appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his serious medical needs. We have jurisdiction under 28


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
            The parties consented to proceed before a magistrate judge. See 28
U.S.C. § 636(c).
      ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th

Cir. 2004). We affirm.

      The district court properly granted summary judgment on Bacon’s deliberate

indifference claims relating to wheelchair authorization and drug prescriptions

because Bacon failed to raise a genuine dispute of material fact as to whether

defendants knew of and disregarded an excessive risk to his serious medical needs.

See id. at 1057-60 (a prison official is deliberately indifferent only if he or she

knows of and disregards an excessive risk to inmate health; neither a difference of

opinion concerning the course of treatment nor mere negligence in diagnosing or

treating a medical condition amounts to deliberate indifference); see also Jackson

v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996) (a plaintiff “must show that the

course of treatment the doctors chose was medically unacceptable under the

circumstances”).

      We do not consider documents and facts not presented to the district court.

See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts

not presented to the district court are not part of the record on appeal.”).

      AFFIRMED.




                                           2                                     16-16909